Exhibit 10.1

 



GROM SOCIAL ENTERPRISES, INC.

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is being delivered by the
purchaser identified on the signature page to this Agreement (the “Subscriber”)
in connection with an offering conducted by Grom Social Enterprises, Inc., a
Florida corporation (the “Company”). The Company is conducting a private
placement (the “Offering”) of 12% senior secured convertible notes (each, a
“Note”) and collectively, the “Notes”). As collateral security for the Company’s
obligations pursuant to this Note, the Company shall cause Grom Holdings, Inc.,
a Delaware corporation and a wholly-owned subsidiary of the Company (“Grom
Holdings”), to pledge, assign and transfer to the Subscriber a first priority
security interest in and collateral assignment of (i) Grom Holdings right, title
and interest in and to all of the shares of stock of TD Holdings Limited, a
corporation organized under the laws of Hong Kong (“TDH”) and (ii) TDH’s right,
title and interest in and to all of the shares of Top Draw Animation HongKong
Limited, a Hong Kong corporation. In connection with the Offering, the Company
agrees to sell, and the purchasers thereunder, severally and not jointly, agree
to purchase, a minimum of $3,000,000 and up to a maximum of $5,000,000 in
aggregate principal amount of the Notes.

 

1.       SUBSCRIPTION AND PURCHASE PRICE

 

(a)       Subscription. Subject to the conditions set forth in Section 3 hereof,
the Company desires to issue and sell, and the Subscriber hereby subscribes for
and agrees to purchase, the Note in the principal amount of $[●] on the terms
and conditions described herein.

 

(b)       Purchase of Note. The Subscriber understands and acknowledges that the
purchase price to be remitted to the Company in exchange for the Note is $[●]
(the “Purchase Price”). The Subscriber’s delivery of this Agreement to the
Company shall be accompanied by payment of the Purchase Price, payable in United
States Dollars, by wire transfer, or check of immediately available funds
delivered contemporaneously with the Subscriber’s delivery of this Agreement to
the Company in accordance with the wire instructions provided on Exhibit A. The
Subscriber understands and agrees that, subject to Section 2 and applicable
laws, by executing this Agreement, it is entering into a binding agreement.

 

2.       grant of common stock of the company

 

In connection with the Offering, the Company shall issue to the Subscriber such
number of shares (the “Incentive Shares”) of common stock of the Company, par
value $0.001, (the “Common Stock”) in an amount equal to twenty percent (20%) of
the principal amount of such holder’s Note divided by $0.10 as reflected on the
signature page to this Agreement.

 

3.       Acceptance and Closing Procedures

 

(a)       Closing. The closing of the purchase and sale of the Notes in
connection with the Offering (the “Closing”) shall take place at the offices of
Grom Social Enterprises, Inc., 2060 NW Boca Raton Blvd. #6 Boca Raton, Florida
33431 or such other place as determined by the Company and may take place in one
of more closings as mutually agreed to between the parties. As a condition to
the Closing, the Company shall sell a minimum of $3,000,000 of Notes in
connection with the Offering.

 

(b)       Following Acceptance or Rejection. The Subscriber acknowledges and
agrees that this Agreement and any other documents delivered in connection
herewith will be held by the Company. In the event that this Agreement is not
accepted by the Company for whatever reason, which the Company expressly
reserves the right to do, this Agreement, the Purchase Price received (without
interest thereon) and any other documents delivered in connection herewith will
be returned to the Subscriber at the address of the Subscriber as set forth in
this Agreement. If this Agreement is accepted by the Company, the Company is
entitled to treat the Purchase Price received as an interest free loan to the
Company until such time as the subscription is accepted.

 

4.       THE SUBSCRIBER’s Representations, Warranties AND cOVENANTS

 

The Subscriber hereby acknowledges, agrees with and represents, warrants and
covenants to the Company, as follows:

 

(a)       The Subscriber has full power and authority to enter into this
Agreement, the execution and delivery of which has been duly authorized, if
applicable, and this Agreement constitutes a valid and legally binding
obligation of the Subscriber, except as may be limited by bankruptcy,
reorganization, insolvency, moratorium and similar laws of general application
relating to or affecting the enforcement of rights of creditors, and except as
enforceability of the obligations hereunder are subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or law).

 

 

 



 1 

 

 

(b)       The Subscriber acknowledges its understanding that the offering and
sale of the Note, the issuance of shares of Common Stock upon conversion of the
Note (the “Note Shares”), and the grant of the Incentive Shares is intended to
be exempt from registration under the Securities Act of 1933, as amended (the
“Securities Act”), by virtue of Section 4 (a)(2) of the Securities Act and the
provisions of Regulation D promulgated thereunder (“Regulation D”). In
furtherance thereof, the Subscriber represents and warrants to the Company and
its affiliates as follows:

 

(i)       The Subscriber realizes that the basis for the exemption from
registration may not be available if, notwithstanding the Subscriber’s
representations contained herein, the Subscriber is merely acquiring the Note
(including the Note Shares) and the Incentive Shares for a fixed or determinable
period in the future, or for a market rise, or for sale if the market does not
rise. The Subscriber attests that it does not have any such intention.

 

(ii)       The Subscriber realizes that the basis for exemption would not be
available if the offering of the Note (including any issuance of the Note
Shares) and the acceptance of the Incentive Shares is part of a plan or scheme
to evade registration provisions of the Securities Act or any applicable state
or federal securities laws.

 

(iii)       The Subscriber is acquiring the Note (including any Note Shares) and
the Incentive Shares solely for the Subscriber’s own beneficial account, for
investment purposes, and not with a view towards, or resale in connection with,
any distribution of the Note.

 

(iv)       The Subscriber has the financial ability to bear the economic risk of
the Subscriber’s investment, has adequate means for providing for its current
needs and contingencies, and has no need for liquidity with respect to an
investment in the Company.

 

(v)       The Subscriber and the Subscriber’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the “Advisors”) has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of a prospective investment in the Note
(including any Note Shares) and the Incentive Shares. If other than an
individual, the Subscriber also represents it has not been organized solely for
the purpose of acquiring the Note (including any Note Shares) and the Incentive
Shares.

 

(vi)       The Subscriber (together with its Advisors, if any) has received all
documents requested by the Subscriber, if any, and has carefully reviewed such
documents and understands the information contained therein, prior to the
execution of this Agreement.

 

(c)       The Subscriber is not relying on the Company or any of its employees,
agents, sub-agents or advisors with respect to the legal, tax, economic and
related considerations involved in this investment. The Subscriber has relied on
the advice of, or has consulted with, only its Advisors. Each Advisor, if any,
has disclosed to the Subscriber in writing (a copy of which is annexed to this
Agreement) the specific details of any and all past, present or future
relationships, actual or contemplated, between the Advisor and the Company or
any affiliate or sub-agent thereof.

 

(d)       The Subscriber has carefully considered the potential risks relating
to the Company and a purchase of the Note (including the Note Shares), and fully
understands that the Note (including the Note Shares) and the Incentive Shares
are a speculative investment that involves a high degree of risk of loss of the
Subscriber’s entire investment. Among other things, the Subscriber has carefully
considered each of the risks described under the heading “Risk Factors” in the
Company’s SEC Filings (as defined below), which risk factors are incorporated
herein by reference.

 

(e)       The Subscriber will not sell or otherwise transfer the Note, the Note
Shares or the Incentive Shares without registration under the Securities Act or
an exemption therefrom, and fully understands and agrees that the Subscriber
must bear the economic risk of its purchase because, among other reasons,
neither the Note, nor the Note Shares, nor the Incentive Shares have been
registered under the Securities Act or under the securities laws of any state
and, therefore, cannot be resold, pledged, assigned or otherwise disposed of
unless they are subsequently registered under the Securities Act and under the
applicable securities laws of such states, or an exemption from such
registration is available. In particular, the Subscriber is aware that the Note,
the Note Shares and the Incentive Shares are “restricted securities,” as such
term is defined in Rule 144 promulgated under the Securities Act (“Rule 144”),
and they may not be sold pursuant to Rule 144 unless all of the conditions of
Rule 144 are met. The Subscriber also understands that the Company is under no
obligation to register the Note, the Note Shares or the Incentive Shares on
behalf of the Subscriber or to assist the Subscriber in complying with any
exemption from registration under the Securities Act or applicable state
securities laws. The Subscriber understands that any sales or transfers of the
Note, the Note Shares and the Incentive Shares are further restricted by state
securities laws and the provisions of this Agreement. The Subscriber understands
that the Company may limit further the right to sell or transfer the Note, the
Note Shares and the Incentive Shares by establishing procedures for approval of
any such transfer, limiting counsel authorized to review and approve Rule 144
transactions and approving opinion fees, for transfers sought to be permitted
under Rule 144, which may result in delays in desired sales or transfers by
Subscribers.

 

 

 



 2 

 

 

(f)       No oral or written representations or warranties have been made, or
information furnished, to the Subscriber or its Advisors, if any, by the Company
or any of its officers, employees, agents, sub-agents, affiliates, advisors or
subsidiaries in connection with the Offering, other than any representations of
the Company contained herein, and in subscribing for the Note, the Subscriber is
not relying upon any representations other than those contained herein.

 

(g)       The Subscriber’s overall commitment to investments that are not
readily marketable is not disproportionate to the Subscriber’s net worth, and an
investment in the Note (or any Note Shares) will not cause such overall
commitment to become excessive.

 

(h)       The Subscriber understands and agrees that the certificates for the
Note, the Note Shares and the Incentive Shares shall bear substantially the
following legend until (i) such Note, the Note Shares and the Incentive Shares
shall have been registered under the Securities Act and effectively disposed of
in accordance with a registration statement that has been declared effective or
(ii) in the opinion of counsel for the Company, such Note, the Note Shares and
the Incentive Shares may be sold without registration under the Securities Act,
as well as any applicable “blue sky” or state securities laws:

 

THESE SECURITIES REPRESENTED HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES
LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES AND MAY NOT BE
OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FILED BY THE
ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION COVERING SUCH SECURITIES
UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER
THAT SUCH REGISTRATION IS NOT REQUIRED.

 

(i)       Neither the Securities and Exchange Commission (the “SEC”) nor any
state securities commission has approved the Note, the Note Shares or the
Incentive Shares or passed upon or endorsed the merits of the Offering.

 

(j)       The Subscriber and its Advisors, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the Offering and the business,
financial condition, results of operations and prospects of the Company, and all
such questions have been answered to the full satisfaction of the Subscriber and
its Advisors, if any.

 

(k)       The Subscriber is unaware of, is in no way relying on, and did not
become aware of, the Offering through or as a result of, any form of general
solicitation or general advertising, including, without limitation, any article,
notice, advertisement or other communication published in any newspaper,
magazine or similar media or broadcast over television or radio, or electronic
mail over the Internet, in connection with the Offering and is not subscribing
for Note and did not become aware of the Offering through or as a result of any
seminar or meeting to which the Subscriber was invited by, or any solicitation
of a subscription by, a person not previously known to the Subscriber in
connection with investments in securities generally.

 

(l)       The Subscriber has taken no action that would give rise to any claim
by any person for brokerage commissions, finders’ fees or the like relating to
this Agreement or the transactions contemplated hereby.

 

(m)       The Subscriber is not relying on the Company or any of its employees,
agents, or advisors with respect to the legal, tax, economic and related
considerations of an investment in the Note, and the Subscriber has relied on
the advice of, or has consulted with, only its own Advisors.

 

(n)        The Subscriber acknowledges that any estimates or forward-looking
statements or projections furnished by the Company to the Subscriber were
prepared by the management of the Company in good faith, but that the attainment
of any such projections, estimates or forward-looking statements cannot be
guaranteed by the Company or its management and should not be relied upon.

 

(o)       No oral or written representations have been made, or oral or written
information furnished, to the Subscriber or its Advisors, if any, in connection
with the Offering that are in any way inconsistent with the information
contained herein.

 

 

 



 3 

 

 

(p)       (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Subscriber or Plan
fiduciary (i) is responsible for the decision to invest in the Company; (ii) is
independent of the Company and any of its affiliates; (iii) is qualified to make
such investment decision; and (iv) in making such decision, the Subscriber or
Plan fiduciary has not relied primarily on any advice or recommendation of the
Company or any of its affiliates.

 

(q)       This Agreement is not enforceable by the Subscriber unless it has been
accepted by the Company, and the Subscriber acknowledges and agrees that the
Company reserves the right to reject any subscription for any reason.

 

(r)       The Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors, affiliates and
shareholders, and each other person, if any, who controls any of the foregoing
from and against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all fees, costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any claim, lawsuit, administrative proceeding or investigation whether commenced
or threatened) (a “Loss”) arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber herein or therein; provided, however, that
the Subscriber shall not be liable for any Loss that in the aggregate exceeds
the Subscriber’s Purchase Price tendered hereunder.

 

(s)       The Subscriber is, and on each date on which the Subscriber continues
to own the restricted Note from the Offering will be, an “Accredited Investor”
as defined in Rule 501(a) under the Securities Act. In general, an “Accredited
Investor” is deemed to be an institution with assets in excess of $5,000,000 or
individuals with a net worth in excess of $1,000,000 (excluding such person’s
residence) or annual income exceeding $200,000 or $300,000 jointly with his or
her spouse.

 

(t)       The Subscriber, either alone or together with its representatives, has
such knowledge, sophistication and experience in business and financial matters
so as to be capable of evaluating the merits and risks of the Offering, and has
so evaluated the merits and risks of such investment. The Subscriber has not
authorized any person or entity to act as its Purchaser Representative (as that
term is defined in Regulation D of the General Rules and Regulations under the
Securities Act) in connection with the Offering. The Subscriber is able to bear
the economic risk of an investment in the Securities and, at the present time,
is able to afford a complete loss of such investment.

 

(u)       The Subscriber has reviewed, or had an opportunity to review, all of
the SEC Filings, and all “Risk Factors” and “Forward Looking Statements”
disclaimers contained therein. In addition, the Subscriber has reviewed and
acknowledges it has such knowledge, sophistication, and experience in securities
matters, and understands the following additional Risk Factor related to the
Company.

 

5.       The Company’s Representations, Warranties and Covenants

 

The Company hereby acknowledges, agrees with and represents, warrants and
covenants to the Subscriber, as follows:

 

(a)       Organization and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Florida. The Company is duly qualified to do business, and is in good standing
in the states required due to (a) the ownership or lease of real or personal
property for use in the operation of the Company's business or (b) the nature of
the business conducted by the Company, except where the failure to do so would
not result in a material adverse effect to the Company. The Company has all
requisite power, right and authority to own, operate and lease its properties
and assets, to carry on its business as now conducted, to execute, deliver and
perform its obligations under this Agreement to which it is a party, and to
carry out the transactions contemplated hereby and thereby. All actions on the
part of the Company and its officers and directors necessary for the
authorization, execution, delivery and performance of this Agreement, the
consummation of the transactions contemplated hereby and thereby, and the
performance of all of the Company's obligations under this Agreement have been
taken or will be taken prior to the Closing. This Agreement has been duly
executed and delivered by the Company, and this Agreement is a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms.

 

 

 



 4 

 

 

(b)       Issuance of Securities. The Note, any Note Shares and the Incentive
Shares to be issued to the Subscriber pursuant to this Agreement, when issued
and delivered in accordance with the terms of this Agreement, will be duly and
validly issued and will be fully paid and non-assessable.

 

(c)       Authorization; Enforcement. The execution, delivery and performance of
this Agreement, and the consummation of the transactions contemplated hereby
will not (a) constitute a violation (with or without the giving of notice or
lapse of time, or both) of any provision of any law or any judgment, decree,
order, regulation or rule of any court, agency or other governmental authority
applicable to the Company, (b) require any consent, approval or authorization
of, or declaration, filing or registration with, any person, (c) result in a
default (with or without the giving of notice or lapse of time, or both) under,
acceleration or termination of, or the creation in any party of the right to
accelerate, terminate, modify or cancel, any agreement, lease, note or other
restriction, encumbrance, obligation or liability to which the Company is a
party or by which it is bound or to which any assets of the Company are subject,
(d) result in the creation of any lien or encumbrance upon the assets of the
Company, or upon any Notes or other securities of the Company, (e) conflict with
or result in a breach of or constitute a default under any provision of those
certain articles of incorporation (“Articles of Incorporation”) those certain
bylaws (“Bylaws”) of the Company, or (f) invalidate or adversely affect any
permit, license, authorization or status used in the conduct of the business of
the Company.

 

(d)       SEC Filings. The Company is subject to, and in full compliance with,
the reporting requirements of Section 13 or 15(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”). The Company has made available to each
Subscriber through the EDGAR system true and complete copies of each of the
Company’s Quarterly Reports on Form 10-Q, Annual Reports on Form 10-K and
Current Reports on Form 8-K (collectively, the “SEC Filings”), and all such SEC
Filings are incorporated herein by reference.

 

(e)       No Financial Advisor. The Company acknowledges and agrees that the
Subscriber is acting solely in the capacity of an arm’s length purchaser with
respect to the Note and the transactions contemplated hereby. The Company
further acknowledges that the Subscriber is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by the
Subscriber or any of its representatives or agents in connection with this
Agreement and the transactions contemplated hereby is merely incidental to the
Subscriber’s purchase of the Note (including any Note Shares) and acceptance of
the Incentive Shares. The Company further represents to the Subscriber that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

 

(f)       Indemnification. The Company will indemnify and hold harmless the
Subscriber and, where applicable, its directors, officers, employees, agents,
advisors and shareholders, from and against any and all Loss arising out of or
based upon any representation or warranty of the Company contained herein or in
any document furnished by the Company to the Subscriber in connection herewith
being untrue in any material respect or any breach or failure by the Company to
comply with any covenant or agreement made by the Company to the Subscriber in
connection therewith; provided, however, that the Company’s liability shall not
exceed the Subscriber’s Purchase Price tendered hereunder.

 

(g)       Capitalization and Additional Issuances. The authorized, issued and
outstanding capital stock of the Company is as set forth in the SEC Filings and
all issued and outstanding Notes of the Company are validly issued, fully paid
and non-assessable. Except as set forth in the SEC Filings and as otherwise
required by law, there are no restrictions upon the voting or transfer of any of
the Notes of capital stock of the Company pursuant to the Articles of
Incorporation, the Bylaws or other governing documents or any agreement or other
instruments to which the Company is a party or by which the Company is bound.

 

(h)       Private Placements. Assuming the accuracy of the Subscriber’s
representations and warranties set forth in Section 3, no registration under the
Securities Act is required for the offer and sale of the Notes by the Company to
the Subscribers as contemplated hereby.

 

(i)       Investment Company. The Company is not, and is not an affiliate of,
and immediately after receipt of payment for the Notes will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.

 

(j)       Reservation of Shares. The Company has reserved such adequate number
of Note Shares as issuable upon conversion of the Note. Such Note Shares, when
issued in accordance with the terms of the Note, will be duly authorized,
validly issued and outstanding, fully paid and non-assessable.

 

 

 



 5 

 

 

6.       MISCELLANEOUS PROVISIONS

 

(a)       All parties hereto have been represented by counsel, and no inference
shall be drawn in favor of or against any party by virtue of the fact that such
party’s counsel was or was not the principal draftsman of this Agreement.

 

(b)       Each of the parties hereto shall be responsible to pay the costs and
expenses of its own legal counsel in connection with the preparation and review
of this Agreement and related documentation.

 

(c)       Neither this Agreement, nor any provisions hereof, shall be waived,
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, modification, discharge or termination is
sought.

 

(d)       The representations, warranties and agreement of the Subscriber and
the Company made in this Agreement shall survive the execution and delivery of
this Agreement and the delivery of the Note.

 

(e)       Any party may send any notice, request, demand, claim or other
communication hereunder to the Subscriber at the address set forth on the
signature page of this Agreement or to the Company at its primary office
(including personal delivery, expedited courier, messenger service, fax,
ordinary mail or electronic mail), but no such notice, request, demand, claim or
other communication will be deemed to have been duly given unless and until it
actually is received by the intended recipient. Any party may change the address
to which notices, requests, demands, claims and other communications hereunder
are to be delivered by giving the other parties written notice in the manner
herein set forth.

 

(f)       Except as otherwise provided herein, this Agreement shall be binding
upon, and inure to the benefit of, the parties to this Agreement and their
heirs, executors, administrators, successors, legal representatives and assigns.
If the Subscriber is more than one person or entity, the obligation of the
Subscriber shall be joint and several and the agreements, representations,
warranties and acknowledgments contained herein shall be deemed to be made by,
and be binding upon, each such person or entity and its heirs, executors,
administrators, successors, legal representatives and assigns. This Agreement
sets forth the entire agreement and understanding between the parties as to the
subject matter hereof and merges and supersedes all prior discussions,
agreements and understandings of any and every nature among them.

 

(g)       This Agreement is not transferable or assignable by the Subscriber.

 

(h)       This Agreement shall be governed by and construed in accordance with
the laws of the State of Florida, without giving effect to its conflicts of law
principles. Any action brought by either party against the other concerning the
transactions contemplated by this Note shall be brought only in the state and/or
federal courts of Florida located in Palm Beach County, Florida. The parties
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The prevailing party
shall be entitled to recover from the other party its reasonable attorney’s fees
and costs.

 

(i)       WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

(j)       This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

[Signature Pages Follow]

 

 

 

 

 



 6 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

 

Grom Social Enterprises, Inc.

 

 

 

Address for Notices:

2060 NW Boca Raton Blvd., Suite #6

Boca Raton, FL 33431

By:                                        

Name: Melvin Leiner

Title: Executive Vice President

 

 

 

With a copy to (which shall not constitute notice):

 

The Crone Legal Group, P.C.

500 Fifth Avenue, Suite 938

New York, NY 10110

Attn: Mark Crone

 

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR SUBSCRIBER FOLLOWS]

 

 

 



 7 

 

 

[Subscriber SIGNATURE PAGE TO Grom SOCial Enterprises, INC.

SUBSCRIPTION AGREEMENT]

 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Subscription Agreement to
be duly executed by their respective authorized signatories as of the 16th day
of March, 2020.

 

Name of Subscriber:

 

Signature of Authorized Signatory of Subscriber:
__________________________________

 

Name of Authorized Signatory:

 

Email Address of Authorized Signatory:
__________________________________________

 

 

Facsimile Number of Authorized Signatory:
_______________________________________

 

Address for Notice to Subscriber: ___________________________________

 

Address for Delivery of Securities to Subscriber (if not same as address for
notice):

 

______________________________________________________________________________

 

______________________________________________________________________________

 

______________________________________________________________________________

 

Purchase Price: $[●]

 

Principal Amount of Note: $[●]

 

Incentive Shares: [●] shares of Common Stock

 

EIN Number, if applicable, will be provided under separate cover:
________________________

 

 

 

[SIGNATURE PAGES CONTINUE]

 

 

 



 8 

 

 

INVESTOR QUESTIONNAIRE

 

Instructions: Check all boxes below which correctly describe you.

 

oYou are (i) a bank, as defined in Section 3(a)(2) of the Securities Act of
1933, as amended (the “Securities Act”), (ii) a savings and loan association or
other institution, as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in an individual or fiduciary capacity, (iii) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (iv) an insurance company as defined in Section
2(13) of the Securities Act, (v) an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”), (vi)
a business development company as defined in Section 2(a)(48) of the Investment
Company Act, (vii) a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958, as amended, (viii) a plan established and maintained by
a state, its political subdivisions, or an agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees and you have
total assets in excess of $5,000,000, or (ix) an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and (1) the decision that you shall subscribe for and purchase Units
of common stock and warrants to purchase common stock (the “Units”), is made by
a plan fiduciary, as defined in Section 3(21) of ERISA, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or (2) you have total assets in excess of $5,000,000 and the decision
that you shall subscribe for and purchase the Units is made solely by persons or
entities that are accredited investors, as defined in Rule 501 of Regulation D
promulgated under the Securities Act (“Regulation D”) or (3) you are a
self-directed plan and the decision that you shall subscribe for and purchase
the Units is made solely by persons or entities that are accredited investors.

 

oYou are a private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940, as amended.

 

oYou are an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”), a corporation, Massachusetts or similar
business trust or a partnership, in each case not formed for the specific
purpose of making an investment in the Units and its underlying securities in
excess of $5,000,000.

 

oYou are a director or executive officer of the Company.

 

oYou are a natural person whose individual net worth, or joint net worth with
your spouse, exceeds $1,000,000 (excluding residence) at the time of your
subscription for and purchase of the Units.

 

oYou are a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with your spouse in excess of
$300,000 in each of the two most recent years, and who has a reasonable
expectation of reaching the same income level in the current year.

 

oYou are a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Units and whose subscription for and purchase
of the Units is directed by a sophisticated person as described in Rule
506(b)(2)(ii) of Regulation D.

 

oYou are an entity in which all of the equity owners are persons or entities
described in one of the preceding paragraphs.

 

Check all boxes below which correctly describe you.

 

With respect to this investment in the Note, your:

 



Investment Objectives:  p Aggressive Growth p Speculation   Risk Tolerance:  o
Low Risk  o Moderate Risk  p High Risk



 

Are you associated with a FINRA Member Firm?       o Yes      o No

 

 

 



 9 

 

 

Your initials (subscriber and co-subscriber, if applicable) are required for
each item below:

 

____   ____  I/We understand that this investment is not guaranteed.

 

____   ____  I/We are sophisticated in financial and business affairs and are
able to evaluate the risks and merits of an investment in this offering.

 

____   ____  I/We confirm that this investment is considered “high risk.” (This
type of investment is considered high risk due to the inherent risks including
lack of liquidity and lack of diversification.  Success or failure of private
placements such as this is dependent on the corporate issuer of these securities
and is outside the control of the investors. While potential loss is limited to
the amount invested, such loss is possible.)

 

The Subscriber hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased the Note.

 


___________________________________
Name of Subscriber [please print]

 

___________________________________

 

Signature of Subscriber (Entities please

 

provide signature of Subscriber’s duly

 

authorized signatory.)

 

___________________________________
Name of Co-Subscriber [please print]

 

__________________________________

 

Signature of Co-Subscriber

 

 

 

___________________________________

 

Name of Signatory (Entities only)

 

___________________________________

 

Title of Signatory (Entities only)

 

 

 

 



 10 

 

 

Exhibit A

 

Wire Instructions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 11 

 